Citation Nr: 1007733	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-05 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
high frequency bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1972 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 RO decision, which 
denied a claim for a compensable evaluation for service-
connected high frequency hearing loss.

The Board notes that additional medical records were 
associated with the claims file after the most recent 
supplemental statement of the case (SSOC) was issued with 
respect to this issue.  However, as these records are not 
relevant to the Veteran's claim on appeal, the Board will 
proceed to adjudicate the claim on the merits with no 
prejudice to the Veteran.

Additionally, the Board notes that the Veteran's 
representative indicated in the February 2010 Informal 
Hearing Presentation that the issue before the Board is 
entitlement to an increased initial rating for bilateral 
hearing loss, currently noncompensable.  The Board would like 
to note that the Veteran submitted a claim for an increased 
rating for this disability in July 2007, more than one year 
after the Veteran was granted entitlement to service 
connection for high frequency hearing loss.  As such, the 
claim before the Board is for an increased rating, not an 
increased initial rating, and has never been characterized as 
otherwise throughout the processing of this claim. 


FINDING OF FACT

The Veteran's hearing acuity is no worse than a Level I for 
the right ear and a Level II for the left ear.





CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral high 
frequency hearing loss have not been met.  See 38 U.S.C.A. § 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.85, 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in July 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, this letter described how appropriate 
disability ratings and effective dates were assigned.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and VA and private medical records are in the file.  All 
records identified by the Veteran as relating to this claim 
have been obtained, to the extent possible.  The Board 
acknowledges that the Veteran is currently receiving Social 
Security Administration (SSA) benefits.  However, there is no 
indication that the Veteran is receiving SSA disability 
benefits for his hearing impairment, nor has he indicated 
that SSA records relevant to this claim exist.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that VA's duty to assist the Veteran 
extends only to obtaining relevant records, and there must be 
a reason to believe that records may give rise to pertinent 
information to conclude that they are relevant.  See Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  As there 
is no evidence of record reflecting that SSA records relevant 
to the Veteran's hearing condition exist, and the Veteran has 
never asserted that such relevant records exist or that he 
would like VA to obtain such records, the Board finds that a 
remand to obtain such records is not necessary.  The record 
contains sufficient evidence to make a decision on the claim.  
VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The Veteran was provided with an examination for his hearing 
loss in August 2007.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected hearing loss 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2009).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The Board acknowledges that the Veteran requested in his 
February 2010 Informal Hearing Presentation that a new 
examination be conducted, as private audiological testing 
done by Pro-care Hearing Aid Center may reveal greater 
hearing loss than that reflected at the VA examination, given 
speech recognition scores were recorded at the private 
facility without the use of hearing aids.  

However, the Board finds no evidence indicating that the 
Veteran's hearing was not appropriately tested at the August 
2007 examination.  The examiner conducted the appropriate 
diagnostic tests and studies and thoroughly interviewed and 
examined the Veteran.  Most significantly, VA regulations 
provide that speech discrimination scores must be obtained 
using the Maryland CNC test, which is what occurred during 
his VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (finding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  The report of the 
private examination, however, does not indicate that speech 
discrimination scores were obtained using the Maryland CNC 
test, as required by VA regulations.  Therefore, the Board 
finds that the results of that examination cannot be 
considered in evaluating this claim, and, given that 
different testing methods were utilized, the Board further 
finds that an additional VA examination is not necessary to 
reconcile the different findings.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability of service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2009).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  

The Veteran's service-connected bilateral high frequency 
hearing loss is currently assigned a noncompensable 
disability rating.  The Veteran seeks a higher rating.



The Board notes that the Veteran underwent an audiological 
examination in August 2007.  This audiological summary report 
of examination for organic hearing loss reflected puretone 
thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
40
40
70
70
LEFT
40
50 
75
70
The average decibel loss was 55 for the right ear and 58.75 
for the left ear.  Speech recognition ability was 98 percent 
in the right ear and 94 percent in the left ear.  According 
to 38 C.F.R. § 4.85, this examination results in the 
assignment of a hearing acuity of Level I for the right ear 
and a Level II for the left ear.  This warrants a 0 percent 
rating under 38 C.F.R. § 4.85.  The Board notes that these 
results were yielded from an air conduction study, which the 
examiner indicated is better than a bone conduction study for 
reflecting the Veteran's hearing loss.  A bone conduction 
study was also conducted at this examination, however, which 
yielded results warranting a 0 percent rating as well. 

The Board notes that the claims file also contains a VA 
audiological report from March 2007.  This audiological 
summary report of examination for organic hearing loss 
reflected puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
15
35
75
70
LEFT
10
40
70
75
The average decibel loss was 48.75 for the right ear and 
48.75 for the left ear.  Speech recognition ability was 92 
percent in the right ear and 96 percent in the left ear.  It 
is unclear from the text of that report, however, if those 
scores were obtained using the Maryland CNC test or the CID 
W-22 list, as both forms of testing are cited.  In the event 
that this testing used the CID W-22 test, the results cannot 
be considered in this case in evaluating the severity of his 
disability.  In the alternative, however, if such results 
were obtained using Maryland CNC, this examination results in 
the assignment of a hearing acuity of Level I bilaterally.  
This warrants a 0 percent rating under 38 C.F.R. § 4.85 as 
well. 

As noted, the Veteran also submitted a February 2008 
uninterpreted audiogram from Pro-Care Hearing Aid Center.  
The Board, however, is not competent to interpret graphical 
representations of audiometric data.  Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).  The Board notes that it was also 
indicated on this treatment record that the Veteran had good 
discrimination when aided, and his discrimination was at 48 
percent when unaided.  

The Board again acknowledges the Veteran's contention that, 
when examined by the private examiner from Pro-Care Hearing 
Aid Center without the use of a hearing aid, his speech 
recognition scores were far worse than those recorded with 
the use of a hearing aid.  See Informal Hearing Presentation, 
February 2010.  As explained above, however, the Board finds 
no indication in the evidence of record that the Veteran's 
speech recognition ability was not properly tested in the 
appropriate manner at the August 2007 examination.  
Furthermore, the report of the private examination does not 
indicate that speech discrimination scores were obtained 
using the Maryland CNC test, as required by VA regulations.  
Consequently, the Board finds that the results of that 
examination cannot be considered in evaluating this claim, 
and, in light of the fact that different testing methods were 
utilized, the Board further finds that an additional VA 
examination is not necessary to reconcile the different 
findings.

While the Board is sympathetic to the difficulties the 
Veteran experiences as a result of his disability, his claim 
primarily hinges on a mechanical application of specifically 
defined regulatory standards.  The Board is bound by the very 
precise nature of the laws governing evaluations of hearing 
loss disability.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board notes that the Veteran contended in 
his January 2009 Statement of Accredited Representative in 
Appealed Case that the hearing test he was given by VA was 
conducted in a controlled environment and is not a true and 
accurate test for his livelihood.  The Veteran also indicated 
in his September 2007 notice of disagreement (NOD) that 
background noise makes it difficult for him to hear normal 
conversations.  Furthermore, the Veteran has submitted 
statements from his wife and acquaintances who attest that he 
has difficulty hearing and understanding conversations.  
However, the Veteran, his wife, and his acquaintances have 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  

In this regard, the Board notes that the rating criteria for 
hearing loss were last revised, effective June 10, 1999.  See 
64 Fed. Reg. 25,200 (May 11, 1999).   In forming these 
revisions, VA sought the assistance of the Veteran's Health 
Administration (VHA) in developing criteria that contemplated 
situations in which a Veteran's hearing loss was of such a 
type that speech discrimination tests may not reflect the 
severity of communicative functioning these Veterans 
experienced or that was otherwise an extreme handicap in the 
presence of any environmental noise, even with the use of 
hearing aids.  VHA had found through clinical studies of 
Veterans with hearing loss that when certain patterns of 
impairment are present, a speech discrimination test 
conducted in a quiet room with amplification of the sounds 
does not always reflect the extent of impairment experienced 
in the ordinary environment.  Id.  The decibel threshold 
requirements for application of Table VIA were based on the 
findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of Veterans as reflected in a real life 
industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  
Accordingly, the Board finds that functional impairment due 
to hearing loss that is compounded by background or 
environmental noise is a disability picture that is 
considered in the current schedular rating criteria.  

Therefore, the Veteran's struggle to comprehend verbal 
conversations with background noise is a factor contemplated 
in the regulations and rating criteria as defined.  
Accordingly, the Board determines that the Veteran's 
complaints of hearing difficulty have been considered under 
the numerical criteria set forth in the rating schedule.  
Thus, the Board determines that the schedular rating criteria 
adequately contemplate the Veteran's symptomatology, and that 
the requirements for an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings has been considered and is not 
for application.  See Hart, supra.


ORDER

Entitlement to a compensable evaluation for service-connected 
high frequency bilateral hearing loss is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


